Citation Nr: 0114188	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-17 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of indebtedness in the 
amount of $3,204.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from October 1963 to 
October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 determination of the Los 
Angeles Department of Veterans Affairs (VA) Committee on 
Waivers and Compromises (Committee). 


FINDINGS OF FACT

1.  In February 2000, the veteran filed an Improved Pension 
Eligibility Verification Report, which demonstrated that he 
had earned income in 1999.  

2.  In March 2000, the Los Angeles regional office (RO) 
informed the veteran that it had received information 
demonstrating that he had received additional income in 1999.  
The RO stated to the veteran that it was going to refigure 
his entitlement based on the earned income and inform him of 
the amount of overpayment.  

3.  In April 2000, the RO informed the veteran that the 
failure to report the earned income in 1999 had resulted in 
an overpayment in the calculated amount of $3,204.00.

4.  The veteran's request for waiver of recovery of the 
assessed overpayment was denied on the ground that recovery 
of the amount would not be against the principles of equity 
and good conscience.

5.  The appellant was at fault in creating the overpayment as 
he was obligated to immediately notify VA of any change in 
his income.

6.  The appellant would be unjustly enriched if a waiver of 
recovery of the indebtedness was granted.

7.  The veteran's income, with consideration of the cost of 
life's basic necessities, is sufficient to permit repayment 
of the balance of the indebtedness not previously waived, 
without resulting in excessive financial difficulty, and the 
collection of that indebtedness would not be inequitable.


CONCLUSION OF LAW

Recovery of the overpayment of disability pension benefits, 
in the calculated amount of $3,204.00, would not violate the 
principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 1.963, 1.965(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

The veteran has not indicated the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the veteran's claim and that VA has fulfilled its 
obligation to assist him in the development of the facts of 
his case.  The veteran has been properly notified.  
Information from VA allowed the veteran to request a waiver 
of recovery, file a notice of disagreement, provide 
information regarding income and expenses and file a 
substantive appeal.

The law precludes waiver of recovery of an overpayment or 
collection of any indebtedness where any one of the following 
elements is found to exist: (1) Fraud, (2) misrepresentation, 
or (3) bad faith.  38 U.S.C.A. § 5302 (West 1991).  The 
Board's review of the record in this case reflects that the 
Committee determined, in May 2000, that the appellant's 
actions did not represent the intentional behavior to obtain 
government benefits to which he was not entitled which is 
necessary for a finding of fraud, misrepresentation, or bad 
faith.  The Board concurs with that preliminary finding.  
Therefore, the issue now is whether the evidence establishes 
that recovery of the indebtedness would be against equity and 
good conscience, in which case recovery of that overpayment 
may be waived.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963(a), 
1.965.  The following is pertinent to this matter:

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of the debtor.  Where actions of the debtor 
contribute to creation of the debt.

2.  Balancing of faults.  Weighing fault of debtor against VA 
fault.

3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

The record reflects that VA furnished the appellant with 
adequate information regarding the conditions for receipt of 
pension benefits, including his responsibilities as a 
recipient.  He was told, on different occasions, to 
immediately report all changes in income.  The veteran's 
failure to notify VA of receipt of earned income in 1999 did 
lead directly to the creation of the overpayment.

As to the element of fault, the Board notes that the veteran 
was informed on several occasions that he was to report all 
income.  He did not choose to report all of his income.  This 
inaction led to the creation of the debt.  

As to the balancing of the faults, the Board notes that the 
veteran was informed to immediately report all changes in 
income.  The veteran chose not to provide this information, 
which directly led to the creation of the debt.  The VA had 
little or no fault in the creation of the debt. 

Another significant element for consideration in deciding a 
waiver request is whether or not the recovery of the debt 
from the veteran would result in financial hardship.  In this 
regard, we observe that in a Financial Status Report signed 
by the veteran, dated and received in April 2000, he reported 
a monthly gross income of $749.00, as a result of his VA 
pension, and expenses of $1054.00 per month, including a $382 
rent payment, and monthly expenses of $250 for food, $55 for 
utilities and heat, $40 for the telephone, $82 for auto 
insurance, $40 for electricity, $30 for clothing, and a City 
Bank loan of $175.00.  The veteran also reported having 
$3,500 in the bank, $200 cash on hand, and a 1988 Buick 
Century.  In the Installment Contracts and Other Debts 
portion of the form, the veteran reported the following 
credit card debts:  G. M. Card, original debt $4959.00, 
current debt $4742.00, monthly payment $98.00; Discover Card, 
original debt $5,830.00, current debt $5300.00, monthly 
payment $90.00; Citibank Card, original debt $4962.00, 
current debt $4730.00, monthly payment $90.00; AT&T Universal 
Card, original debt $1285.00, current debt $1250.00, monthly 
payment $23.00; First Card, original debt $1480.00, current 
debt $1450.00, monthly payment $30.00; Mobil Oil Card, 
original debt $150.00, current debt $25.00, monthly payment 
$80.00; and Household Finance Corp. monthly loan due $183.42.  
The veteran reported that his current credit card liability 
totaled $17,497.00 and that his monthly credit card payments 
totaled $595.00.

In his May 2000 notice of disagreement, the veteran reported 
that his total monthly expenses were $1649.00.  He indicated 
that the shortage was handled by cash advances from his 
Discover and Citibank Credit Cards.  The veteran reported 
that the $3500 reported as cash on hand was a cash advance 
taken from his Discover Card to pay numerous other credit 
cards and auto repairs.  The veteran attached a photocopy of 
his previously submitted Financial Status Report, to 
demonstrate the $1649.00 monthly expenses, which included 
credit card installment payments of $595.00 per month.  

In his July 2000 substantive appeal, the veteran indicated 
that collection of this debt would create severe financial 
hardship.

The Board is unable to conclude that repayment of the 
indebtedness would cause undue hardship.  During the course 
of this appeal, the appellant has continued to make payments 
on all monthly bills and there appears to have been no 
interference with his ability to provide himself with daily 
necessities.  The veteran has also reported having $3,500 
cash on hand.  While the Board notes that the veteran current 
monthly expenses exceed his current monthly income by a 
significant amount, this is as a result of the veteran making 
significant credit card installment payments each month, in 
the amount of $595.00, a debt which he voluntarily created.  
In essence, the veteran is requesting that VA not recover the 
debt while allowing the veteran to continue to pay his credit 
card obligations.  Based upon this information, the Board is 
unable to conclude that repayment of the debt to the 
government would cause undue hardship to the appellant.

The government has a loss in paying funds to the appellant 
that were not due him.  The benefits were bestowed upon the 
veteran based upon the level of income that he reported.  The 
veteran unilaterally chose to not report all income in a 
timely manner.

Recovery of the debt would not defeat the purpose for which 
the benefit was initially given as the veteran was given the 
money based upon his income or lack thereof.  VA pension 
benefits provide a minimum income floor to eligible persons.  
The veteran's income should be counted against the floor for 
the time period in question.

Any waiver would ignore the appellant's responsibility in the 
creation of the debt and cause his unjust enrichment.  The 
debt owned to the government should not be accorded less 
weight accorded to the private creditors. 

The veteran has not asserted, and the record does not show, 
he changed positions to his detriment based upon reliance of 
VA benefits.  He was completely aware that he had to report 
all income received.  The veteran chose not to report the 
income in the year that he received it.  

In conclusion, the Board finds that repayment of the 
veteran's debt to the government would not be against equity 
and good conscience.


ORDER

Entitlement to a waiver of the recovery of the overpayment of 
nonservice-connected pension benefits, in the calculated 
amount of $3,204.00, is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

